Citation Nr: 0210941	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  01-09 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for lung cancer as 
secondary to exposure to Agent Orange (AO).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968.


FINDINGS OF FACT

1.  The veteran was stationed in Don Muang Air Base located 
in Thailand for a period in excess of twelve months beginning 
November 24, 1966.

2.  The veteran currently has lung cancer.  Lung cancer was 
not manifested during service or within 1 year of separation.

3.  Acceptable evidence of service in the Republic of Vietnam 
has not been presented.  


CONCLUSION OF LAW

Lung cancer was not incurred in or aggravated by service and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1116 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the March 1998 and May 
2001 rating determinations, the October 2001 SOC, and the 
April 2002 SSOC informed the appellant of the information and 
evidence needed to substantiate this claim.  Moreover, in the 
April 2002 SSOC, the RO fully informed the veteran of the 
laws and regulations of the VCAA.  As such, VA's notification 
requirements have been complied with.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Furthermore, the veteran appeared 
before the undersigned Board member at the time of a June 
2002 Travel board. At the time of the hearing, the veteran 
indicated that he had no further evidence to submit in 
support of his claim.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110. 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, lung cancer shall be 
service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e) (2001).

The regulations pertaining to AO exposure, expanded to 
include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era and 
have one of the diseases listed at 38 C.F.R. § 3.309(e).  
38 C.F.R. § 3.307(a)(6) (2001).

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994).  However, the United States Court 
of Appeals for Veterans Claims (Court) has held that where 
the issue involves medical causation, competent medical 
evidence which indicated that the claim is plausible or 
possible is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 92 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the veteran's service medical records 
demonstrates that they are devoid of findings of lung cancer.  
At the time of the veteran's August 1968 service separation 
examination, normal findings were reported for the lungs and 
chest.  On his August 1968 service separation report of 
medical history, the veteran checked the "no" box when 
asked if he had had or was having any pain or pressure in his 
chest, or any tumors, growths, cysts, or cancers.  

In the years immediately following service, there were no 
reports, complaints, or findings of lung cancer.  

In July 1996, the veteran was admitted to Barnes Hospital 
with right lower lobe pneumonia.  X-rays and CT scans 
performed in August and September 1996 revealed a right lower 
lobe mass.  Late in September 1996, the veteran had a 
resection of his right lower lobe for a large cell 
undifferentiated T2NO tumor.

In December 1997, the veteran requested service connection 
for lung cancer.  

In an AO questionnaire received in April 1998, the veteran 
indicated that while working TDY at Don Muang Int'l Airport, 
he moved thousands of troops weekly from the jungles of 
Vietnam.  He noted that these soldiers were unbathed, 
unclean, and straight from the jungle.  He reported that he 
was thrown amongst them on the plane and that whatever they 
had on their clothes and whatever they had been breathing, he 
was also breathing.  He further indicated that he had on his 
clothes whatever they had on their clothes.  

In a June 2001 letter, the veteran stated that he was exposed 
to AO while in South East Asia in 1967 and 1968.  He noted 
that he was never sick a day in his life until he was 
diagnosed with lung cancer in 1997.  The veteran stated that 
his body was totally wrecked with cancer and believed that 
this was caused by AO.  He reported that his job as an Air 
Force Sergeant was to move troops and supplies in and out of 
Vietnam.  He noted that he moved thousands of troops and tons 
of supplies in and out of Vietnam.  He stated that if any of 
the troops that he moved out of Vietnam in 1967 or 1968 had 
been exposed to AO then he was also directly exposed as a 
result of breathing the residue from dirty, straight from the 
jungle, uniforms and by indirectly breathing the recycled air 
in the closed quarters of the airplane.  

In an undated letter, the veteran reported that he was 
responsible for moving troops in and out of Vietnam to and 
from the staging point of Don Muang Airport.  He noted that 
the staging points that he moved troops to and from were 
DaNang, Nahtrang, Saigon, and Cameron Bay.  He stated that he 
boarded and briefed all flights upon arrival and that the 
briefing took approximately 30 minutes.  He noted that it was 
his belief that he was exposed to AO at this point.  He 
indicated that the thousands of soldiers that he came into 
contact with as a result of these flights looked rugged and 
came directly from the jungle where they had been for months.  
He stated that he was exposed to whatever the soldiers had 
been exposed to.  He further noted that the air on the plane 
was recycled and was horrible and unfit for human 
consumption.  

The veteran also reported that he was hospitalized for one 
week in 1967.  He stated that the organ that hung down in the 
back of the mouth by the throat became swollen and inflamed 
cutting off his ability to swallow food or breathe through 
his mouth.  He noted that he could still remember the doctors 
asking him what he had been exposed to, to which he replied 
nothing.  However, the veteran indicated that they had just 
moved hundreds of Army Rangers earlier that day.  

In a November 2001 letter, the veteran indicated that he was 
on the ground in November 1966 in Cam Ranh Bay and that the 
flight records should be checked to confirm this.  In his 
November 2001 substantive appeal, the veteran reported that 
he was on the ground in the Republic of Vietnam and that he 
was stationed in Ubon, Thailand.  

Personnel records received in conjunction with the veteran's 
claim do not confirm that he was in Vietnam.  

In an April 2002 letter, the veteran indicated that he was on 
the ground in Vietnam several times during his tour of duty 
while stationed with Detachment 5, 6th Aerial Port Squadron, 
and that he was responsible for moving passengers and freight 
in and out of Vietnam.  He reported that when needed he would 
go with a load of freight or passengers to off load or on 
load for a return trip.  The flights were from DaNang, 
Camranh Bay, and Saigon.  

The veteran also stated that he could not believe that his 
travel orders directing him to his duty station in Ubon, 
Thailand, on or around November 22, 1966, could not be found.  
The veteran indicated that he could remember these orders 
after all these years.  He stated that he had stops in 
Hawaii, Clark AB; Camranh Bay, VN; Bangkok, Thailand, and 
then Ubon, Thailand.  He noted that his was his first trip 
out of the United States.  He stated that as the chartered 
Continental 707 banked for landing in Camrahn Bay he saw 
multiple flashes of fire down below.  He noted that it was 
either early morning or early evening when he landed.  He 
reported that he had sent numerous pictures and letters to 
his parents but that they had been destroyed in a house fire 
in 1994.  

In June 2002, the veteran appeared before the undersigned 
Board Member.  At the time of the hearing, the veteran 
indicated that all the military documents that he had had in 
his possession were destroyed in a fire at his parents house 
about six years ago.  

The veteran's representative reported the landings of the 
plane during the veteran's flight over to Thailand in 
November 1966, which included a stopover at Cam Ranh Bay.  
The veteran testified that when they landed at Cam Ranh Bay 
that 150 people got off the plane and headed to Vietnam, 
while about 15 people, including him, headed to Thailand.  
The veteran indicated that his responsibilities in Thailand 
included passenger and freight movement.  He testified that 
he spent twelve or thirteen months in Thailand and took a 
flight home which required a stop in either Saigon of Cam 
Ranh Bay.  He noted that this was a standard route for the 
chartered planes.  

The veteran currently has lung cancer, for which there is a 
presumption of service connection based upon exposure to AO 
if he served in the Republic of Vietnam during the Vietnam 
War.  There is no doubt that the veteran served overseas at 
Don Muang Air base in Thailand commencing November 24, 1966, 
based upon information contained in his personnel folder.  
The only question which remains for purposes of granting 
service connection for lung cancer based upon exposure to AO 
is whether he actually entered Vietnam.  

The veteran has testified and reported on numerous occasions 
that his plane stopped in Cam Ranh Bay, Vietnam, on the way 
over to Thailand.  He has also reported being on duty which 
included stops in Vietnam.  Attempts to verify this have not 
been successful.  The issue before the Board in making this 
determination does not involve medical causation.  It 
involves an evidentiary determination.  In this regard there 
is no evidence in the service records, there is no old mail 
with a Vietnam return address, there are no orders in the 
veteran's possession that he was in the Republic of Vietnam.  
In addition, the veteran's reports regarding placement in 
Vietnam have not been consistent.  In the 1998 questionnaire, 
he reported numerous locations in Vietnam, whereas during the 
hearing the veteran implied that he was in Vietnam during 
transport to and from duty in Thailand.  At this time, there 
is no confirmatory evidence that the veteran was in the 
Republic of Vietnam.  The veteran has indicated that there is 
no additional evidence and other specific information that 
would allow for a search for alternative evidence has not 
been presented.  Furthermore, there is no evidence that would 
allow for confirmation of other possible exposure to 
defoliants outside of Vietnam.

To the extent that the veteran claims entitlement to a 
presumption of service connection based on Vietnam service, 
since there is no record of service in Vietnam, the 
presumption that lung cancer is a result of service is either 
rebutted or not applicable.  There is no evidence of lung 
cancer in service or within 1 year of separation from service 
and there is no competent evidence that otherwise links his 
disease to any incident of service.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.


ORDER

Service connection for lung cancer is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

